Title: William Wirt to Thomas Jefferson, 10 September 1816
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond. Sept. 10. 1816
          
          I thank you for the remarks with which you have been so good as to accompany the return of the sheets. The story of Livy I had from Judge Nelson who gave it as a declaration to him from Mr Henry himself. I think with you that the statement must be inaccurate: his indolence forbad it and Livy I find is not among the books left by him, of which I have a catalogue—I have moderated the passage but know not how to reject altogether the statement of a fact so authenticated.—I can
			 tell you with very great sincerity that you have removed a mountain load of despondency from my mind by the assurance that you could find entertainment in those sheets.—I trouble you now with others and beg leave to call your attention particularly to what relates to Mr Pendleton. The passage has given me pain—but truth and the justice due to Mr Henry seemed to require it. If you think it wrong, I am sure you will tell me so, and will suggest some expedient by which equal justice can be done to Mr H. with more delicacy to Mr Pendleton.
          I entreat you not to spare your remarks on account of the defacement of the  manuscript. I had rather commence it de novo than lose the advantage of your freest criticisms. If you think the narrative too wire-drawn, or the style too turgid (points about which I have, myself, strong fears) I depend on your friendship to tell me so—much better will it be to learn it from you, in time to correct it, than from the malignity of reviewers, when it shall be too late.
          There is an anecdote in circulation on the authority of the late Majr scott which if true I should like to weave in, and if true you will certainly remember it. It is said that about the year 1769, Mr Henry, spoke, in the House of Burgesses, on some question of public grievance, with so much power that the people in the lobby and gallery were excited to a kind of frenzy, rushed to the top of
			 the capitol, tore down the royal standard which usually waved there during the session, tore it into fragments and scattered to the winds—Will you be so obliging as to say whether you recollect, at any time, an occurrence of this sort?
          
            most respectfully and affectionately, yours.
          
          Wm Wirt
        